

	

		IA

		111th CONGRESS

		1st Session

		H. J. RES. 24

		IN THE HOUSE OF REPRESENTATIVES

		

			February 12, 2009

			Ms. Matsui (for

			 herself, Mr. Becerra, and

			 Mr. Sam Johnson of Texas) introduced

			 the following joint resolution; which was referred to the

			 Committee on House

			 Administration

		

		JOINT RESOLUTION

		Providing for the appointment of David M.

		  Rubenstein as a citizen regent of the Board of Regents of the Smithsonian

		  Institution.

	

	

		That, in accordance with section 5581 of

			 the Revised Statutes of the United States (20 U.S.C. 43), the vacancy on the

			 Board of Regents of the Smithsonian Institution, in the class other than

			 Members of Congress, occurring by reason of the expiration of the term of Anne

			 d’Harnoncourt of Pennsylvania is filled by the appointment of David M.

			 Rubenstein of Maryland. The appointment is for a term of 6 years, beginning on

			 the date of the enactment of this joint resolution.

		

